1

2                                                                              JS-6

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   ROY YIUN,                                 )    Case No.    2:19-cv-02994-R-SS
                                               )
12                       Plaintiff(s),         )
                                               )
13                                             )    ORDER OF DISMISSAL
                  v.                           )    BY LACK OF PROSECUTION
14                                             )
     SERRAS DINE AND DANCE, et al.,            )
15                                             )
                                               )
16                                             )
                         Defendant(s).         )
17                                             )
                                               )
18                                             )

19

20         Plaintiff was ordered to show cause in writing by not later than July 18, 2019 why this

21   action should not be dismissed for lack of prosecution;

22         WHEREAS, this period has elapsed without any action by plaintiff.

23         The Court hereby DISMISSES this instant action for lack of prosecution.

24

25   Dated: July 26, 2019

26
                                                     HONORABLE R. GARY KLAUSNER
27                                                   UNITED STATES DISTRICT JUDGE

28
